Citation Nr: 0739462	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral shoulder disability, to include on a secondary 
basis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disability, to include on a secondary basis.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hip disability, to include on a secondary basis.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ankle disability, to include on a secondary basis.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disability, to include on a secondary basis.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD). 

7.  Entitlement to an effective date earlier than August 19, 
2004 for a 20 percent rating for right ankle disability.  

8.  Entitlement to service connection for PTSD.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to April 
1957.  

This matter has come before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in New York, New York and 
Togus, Maine.

In March 2005, the veteran revoked his representation by 
Military Order of the Purple Heart.  In February 2006, the 
Board sent the veteran a letter seeking clarification as to 
his representation; however, he did not respond.  
Accordingly, the Board will assume that the veteran wishes to 
proceed unrepresented.



Clarification of issues on appeal

In a February 1996 rating decision, the New York RO, in part, 
denied entitlement to service connection for polyarthralgia 
of the shoulder, hip, knees, and left ankle, and a back 
condition.  The veteran did not appeal the decision, so it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1103 (2007).

In a May 2001 rating decision, the New York RO granted 
service connection for degenerative joint disease of the 
right ankle and assigned a 10 percent rating effective 
September 15, 1994.  

In February 2003, the New York RO denied service connection 
for bilateral knee, bilateral hip, left ankle and low back 
disabilities as secondary to the service-connected right 
ankle disability.  The veteran did not appeal the decision, 
so it became final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1103 (2007).

In May 2005, the New York RO increased the disability rating 
for the right ankle disability to 20 percent from August 19, 
2004.  The veteran subsequently perfected an appeal as to the 
effective date assigned.  

Regarding the bilateral shoulder disability, the Board notes 
that although the veteran has advanced a new theory to why 
this disability should be service connected, namely because 
it is secondary to the service-connected right ankle 
disability, given the finality of the unappealed February 
1996 rating decision, he is, nonetheless required to submit 
new and material evidence to reopen the claim for service 
connection for bilateral shoulder disability.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997) (a new theory of entitlement 
to service connection does not constitute a new claim).  
Therefore, the issue on appeal has been rephrased as shown on 
the title page.

In regard to the issues relating to PTSD, the Board notes 
that the February 2003 rating decision discussed earlier also 
denied entitlement to service connection for PTSD.  The 
veteran was provided his appellate and procedural rights.  
Following the receipt of additional medical evidence, the RO, 
in September 2003 and October 2003 rating decisions, 
confirmed and continued the previous denial of service 
connection for PTSD.  The veteran filed a notice of 
disagreement with the October 2003 decision in August 2004.  
However, because the veteran did not file an appeal of the 
February 2003 rating action that decision is final.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (2007).  The 
June 2005 statement of the case (SOC) referred to the issue 
as one of service connection, not new and material evidence.  
However, notwithstanding the fact that the RO adjudicated 
this claim de novo, the Board has a legal duty to consider 
the issue of new and material evidence as a threshold matter 
before an adjudication of a claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, in light of 
the law applicable to this case, the Board has rephrased the 
issue to whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
PTSD.  However, For the reasons set forth below, the Board 
herein reopens the veteran's claim for entitlement to service 
connection for PTSD and remands the issue of service 
connection for PTSD on the merits to the RO.  Thus, the issue 
of entitlement to service connection for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 1996 rating decision denied 
entitlement to service connection for bilateral shoulder 
disability.  The additional evidence received since that 
decision does not raise a reasonable possibility of 
substantiating this claim on the merits.

2.  An unappealed February 2003 rating decision denied 
entitlement to service connection for bilateral knee 
disability.  The additional evidence received since that 
decision does not raise a reasonable possibility of 
substantiating this claim on the merits.

3.  An unappealed February 2003 rating decision denied 
entitlement to service connection for bilateral hip 
disability.  The additional evidence received since that 
decision does not raise a reasonable possibility of 
substantiating this claim on the merits.

4.  An unappealed February 2003 rating decision denied 
entitlement to service connection for left ankle disability.  
The additional evidence received since that decision does not 
raise a reasonable possibility of substantiating this claim 
on the merits.

5.  An unappealed February 2003 rating decision denied 
entitlement to service connection for low back disability.  
The additional evidence received since that decision does not 
raise a reasonable possibility of substantiating this claim 
on the merits.

6.  An unappealed February 2003 rating decision denied 
entitlement to service connection for PTSD.  The evidence 
received since this decision relates to an unestablished 
fact, is neither cumulative or redundant, and raises a 
reasonable probability of substantiating the claim for 
service connection for PTSD.

7.  The veteran filed a claim for an increased rating of the 
right ankle on August 19, 2004.  

8.  In May 2005, the rating for the right ankle disability 
was increased to 20 percent effective August 19, 2004.  

9.  It was not factually ascertainable that an increase in 
right ankle disability had occurred prior to August 19, 2004.  



CONCLUSIONS OF LAW

1.  The February 1996 rating decision is final; the 
additional evidence received since that decision is not new 
and material and the veteran's claim of entitlement to 
service connection for bilateral shoulder disability, to 
include on a secondary basis, is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1103 (2007).

2.  The February 2003 rating decision is final; the 
additional evidence received since that decision is not new 
and material and the veteran's claim of entitlement to 
service connection for bilateral knee disability, to include 
on a secondary basis, is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 
(2007).

3.  The February 2003 rating decision is final; the 
additional evidence received since that decision is not new 
and material and the veteran's claim of entitlement to 
service connection for bilateral hip disability, to include 
on a secondary basis, is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 
(2007).

4.  The February 2003 rating decision is final; the 
additional evidence received since that decision is not new 
and material and the veteran's claim of entitlement to 
service connection for left ankle disability, to include on a 
secondary basis, is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2007).

5.  The February 2003 rating decision is final; the 
additional evidence received since that decision is not new 
and material and the veteran's claim of entitlement to 
service connection for low back disability, to include on a 
secondary basis, is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2007).

6.  Evidence received since the February 2003 rating decision 
is new and material and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).

7.  An effective date prior to August 19, 2004 for a 20 
percent rating for right ankle disability is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, 
Diagnostic Codes (DCs) 5010, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II 


that VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 
2002), to the extent possible, must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  
See, too, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

Regarding the new and material issues, the Board notes that 
the veteran was provided notice of the VCAA in September 
2004, prior to the initial adjudication of his claims in the 
February 2005 rating decision at issue.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
through the notice letter provided to the veteran in 
September 2004 and the SOC issued in May 2005, the veteran 
was provided with the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denials.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claims, such error was harmless given that the claims are not 
being reopened, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  


Regarding the earlier effective date issue, the Board notes 
that in Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
regarding this issue, because service connection has already 
been granted, VA's duty to notify in this case has been 
satisfied.

The Board notes that the VCAA appears to have left intact the 
requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Regarding the earlier effective date issue, the Board finds 
that all relevant evidence necessary for an equitable 
resolution of the issues on appeal has been identified and 
obtained, to the extent possible.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including arthritis, when manifested to a 
compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

As mentioned, there has been a regulatory change with respect 
to the definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The veteran filed his claims to 
reopen in August 2004, subsequent to this delimiting date.  
So the current version of this law, set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral shoulder disability, to include on a secondary 
basis. 

In a February 1996 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for a shoulder disability.  The evidence of record at the 
time included the veteran's service treatment records which 
were negative for any shoulder condition and a report of VA 
examination in October 1994 diagnosing polyarthralgia 
involving the shoulder.  

The basis of the RO's February 1996 denial of the claim was 
that there was no evidence indicating that a shoulder 
disability was incurred in or aggravated by service.  The 
veteran did not file an appeal; hence, that decision is final 
and binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The veteran filed his petition to reopen in August 2004.  
Additionally submitted evidence will be discussed in the 
Board's analysis.

Analysis

As explained, the prior February 1996 RO decision denied the 
veteran's claim because the evidence did not show that a 
shoulder disability was either incurred in or caused by 
service.  As noted in the Introduction, the veteran now 
claims that his shoulder disability is related to his 
service-connected right ankle disability. 

Since the February 1996 rating decision numerous pieces of 
evidence have been associated with the claims file, including 
private and VA medical records dated between 1994 and 2004, 
Social Security Administration (SSA) records, statements from 
a VA social worker, and reports of VA examinations conducted 
in 2000, 2001 and 2004.  While this medical evidence may be 
considered "new" in that it was not of record at the time of 
the 1996 RO decision, it is not "material" because it does 
not show that the veteran suffers from a bilateral shoulder 
disability that is related to his period of military service 
or service-connected right ankle disability.  In fact, a vast 
majority of the records pertain to unrelated disabilities.  
The only pieces of evidence which pertain to the shoulders 
are the June 2000, September 2001 and September 2004 VA 
examinations.  

The June 2000 VA examiner opined that the veteran's chronic 
fibromyalgia pain syndrome was not related to his service-
connected right ankle disability noting that the condition 
was most likely due to several nonservice-connected injuries 
in 1968, 1975 (motor vehicle accident) and 1979 (motorcycle 
accident).  The examiner reiterated his opinion in September 
2001, following another VA examination.  This evidence 
clearly does not support the veteran's claim.  

In addition, the September 2004 VA examination noted current 
findings but did not contain a diagnosis or nexus opinion 
regarding the shoulders.  The Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

While the VA examinations show that the veteran's continues 
to suffer from shoulder pain, diagnosed as chronic 
fibromyalgia pain syndrome, this evidence is not material 
because it does not suggest or otherwise show that the 
condition is related to the veteran's military service or a 
service-connected disability.  Therefore, the evidence does 
not raise a reasonable possibility of substantiating the 
claim.

Insofar as the veteran continues to assert that his shoulder 
disability is related to his period of military service 
and/or the service-connected right ankle disability, this 
allegation is duplicative of similar contentions raised in 
the past and is therefore not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Moreover, it is now well-
established that a layperson without medical training, such 
as the veteran, is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Because there is still no competent medical evidence that the 
veteran's bilateral shoulder disability is etiologically 
related to his service and/or service-connected disability, 
the new evidence does not raise a reasonable possibility of 
substantiating the claim.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disability, to include on a secondary basis.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hip disability, to include on a secondary basis.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ankle disability, to include on a secondary basis.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disability, to include on a secondary basis. 

Because these claims involve identical evidence and are being 
resolved in the same manner, the Board will discuss them 
together.

In a February 1996 rating decision, the RO denied entitlement 
to service connection for polyarthralgia of the knees, hip, 
and left ankle, and a back condition.  The evidence of record 
at the time included the veteran's service treatment records 
which were negative for any relevant condition and a report 
of VA examination in October 1994 diagnosing polyarthralgia 
involving the knees, hip and ankles, and status post lumbar 
laminectomy for herniated nucleus pulposus.  

The basis of the RO's 1996 denial was the lack of evidence 
indicating that the diagnosed conditions were incurred in or 
aggravated by service.  The veteran did not file an appeal.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In a February 2003 rating decision, the RO denied service 
connection for bilateral knee, bilateral hip, left ankle and 
low back disabilities as secondary to service-connected right 
ankle disability.  In addition to the evidence considered in 
conjunction with the 1996 rating decision, the evidence of 
record included private and VA medical records dated between 
1994 and 2000, SSA records, and VA examinations in 2000 and 
2001.  The June 2000 and September 2001 VA examiner concluded 
that the veteran's disabilities were unrelated to his 
service-connected right ankle disability.  

The basis of the RO's 2003 denial was that there was no 
evidence showing that the claimed disabilities were secondary 
to the service-connected right ankle disability.  The veteran 
did not file an appeal; hence, that decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The veteran filed his petition to reopen in August 2004.  
Additionally submitted evidence will be discussed in the 
Board's analysis.

Analysis

As explained, the prior February 2003 RO decision denied the 
veteran's claims because the evidence did not show that a 
relationship between the veteran's bilateral knee, bilateral 
hip, left ankle and low back disabilities, and his service-
connected right ankle disability.  Coupled with the February 
1996 decision, new and material evidence would have to show 
that the disabilities are related to the service-connected 
condition or his military service.  

Since the 2003 rating decision, the evidence associated with 
the claims file includes VA medical records dated between 
2002 and 2004, statements from a VA social worker and a 
September 2004 VA examination report.  While this medical 
evidence may be considered "new" in that it was not of record 
at the time of the 2003 RO decision, it is not "material" 
because it does not show that the veteran suffers from 
bilateral shoulder, bilateral hip, left ankle and low back 
disabilities that are related to his period of military 
service or service-connected right ankle disability.  As with 
the bilateral shoulder disability discussed above, the vast 
majority of the evidence pertains to unrelated disabilities.  
This evidence is not material to the current claims.  

The September 2004 VA examination contains current findings 
regarding the knees, hips and left ankle, however, it does 
not address the crucial matter of medical nexus.  Therefore, 
it does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).

Since the evidence does not raise a reasonable possibility of 
substantiating the claims it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

As discussed above, the veteran's allegation that the claims 
conditions are related to his military service and/or 
service-connected disability is duplicative of similar 
contentions raised in the past and is therefore not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Because there is still no competent medical evidence that the 
veteran's bilateral knee, bilateral hip, left ankle and low 
back disabilities are etiologically related to his service 
and/or service-connected disability, the new evidence does 
not raise a reasonable possibility of substantiating the 
claims.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.

Evidence received since the February 2003 rating decision 
includes a psychological report prepared by a sexual trauma 
counselor from the Harlem Vet Center which diagnoses the 
veteran with PTSD, and a new written stressor statement that 
relates specific incidents of verbal abuse, sexual assault, 
and other non-combat trauma that the veteran alleges occurred 
in service.  Such evidence relates to an unestablished fact, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  This evidence is 
new and material.  As new and material evidence has been 
submitted the claim for service connection for PTSD, the 
claim is reopened.  

As was explained in the Introduction section of this 
decision, the issue of service connection for PTSD on the 
merits is addressed in the remand section of this decision. 


							[Continued on next page]
Entitlement to an effective date earlier than August 19, 2004 
for a 20 percent rating for right ankle disability.  

Pertinent Law and Regulations

Increased ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

Rating criteria

The veteran's right ankle disability is currently rated 20 
percent disabling under DCs 5010-5271.  The Rating Schedule 
provides that traumatic and degenerative arthritis, 
substantiated by X-ray findings, is rated on the basis of 
limitation of motion of the affected joint or joints 
involved.  38 C.F.R. §§ 4.71a, DCs 5003, 5010 (2007).

Under DC 5271, a maximum 20 percent rating is assigned for 
marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 
5271 (2007).  Normal range of motion in an ankle is 
considered to be 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2007).

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought. Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2007).

Factual background

In May 2001, service connection was granted for right ankle 
disability, evaluated as 10 percent disabling.  

On August 19, 2004, the veteran filed a claim seeking an 
increased rating.

On VA examination in September 2004, range of motion of the 
right ankle was dorsiflexion to 6 degrees out of 20 with pain 
which is considered severe and plantar flexion to 36 out of 
45 with pain.  It was noted that pain was increased on 
repetitive motion.  

In May 2005, the rating for the right ankle disability was 
increased to 20 percent effective August 19, 2004.  

Analysis 

The RO has assigned an effective date of August 19, 2004 for 
the 20 percent rating for the right ankle disability.  The 
veteran does not make any specific contentions as to why an 
earlier effective date should be assigned, simply asserting 
that the effective date should be earlier.  Upon review, the 
Board finds that the RO has assigned the proper effective 
date for the 20 percent rating, August 19, 2004.

The Board notes that the veteran's increased rating claim was 
received at the RO on August 19, 2004.  The Board has 
reviewed the record to ascertain whether there are any claims 
of entitlement to an increased rating, either formal or 
informal, before August 19, 2004.  See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992) [the Board is required under 
statute and regulation to evaluate the evidence of record 
dating back one year before the claim's filing to determine 
whether the veteran's unemployability due to service-
connected disabilities was ascertainable within on year 
before he submitted his formal claim].  See also 38 U.S.C.A. 
§ 5110(b)(2).  The Board finds that there are none, and the 
veteran himself has identified none.

Because the veteran's claim for an increased rating was 
received on August 19, 2004, the Board can look at the 
evidence one year prior to that date to determine if there 
had been an increase in disability during that period.  See 
38 C.F.R. § 3.400(o) (2007).  In this case, VA medical 
records dated from August 19, 2003 to August 19, 2004 concern 
unrelated disabilities.  The records do not reflect findings 
regarding the right ankle.  Therefore, the Board finds no 
evidence which supports a factual determination that an 
increase in disability had occurred in the year prior to the 
August 19, 2004 increased rating claim.  

Accordingly, for the reasons and bases expressed above the 
Board finds that an effective date prior to August 19, 2004 
for the 20 percent rating for the veteran's service-connected 
right ankle disability is not warranted.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for bilateral shoulder disability, to include on a 
secondary basis.  The claim remains denied.

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for bilateral knee disability, to include on a 
secondary basis.  The claim remains denied.

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hip disability, to include on a 
secondary basis.  The claim remains denied.

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for left ankle disability, to include on a 
secondary basis.  The claim remains denied.

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for low back disability, to include on a secondary 
basis.  The claim remains denied.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

Entitlement to an effective date prior to August 19, 2004 for 
the assignment of a 20 percent rating for the right ankle 
disability is denied.


REMAND

As already explained above, in this decision that Board has 
reopened the veteran's claim of entitlement to service 
connection for PTSD.  However, additional development is 
required to fully and fairly adjudicate the claim on the 
merits. 

The veteran alleges that he was verbally and sexually 
assaulted by a Sergeant and First Sergeant during his 
military service at Myrtle Beach AFB, South Carolina.  See VA 
Form 21-4138, dated in October 2004.  The July 2003 report 
from the Harlem Vet Center incorporates these experiences in 
reporting a diagnosis of PTSD.  The Board notes, however, 
that the diagnosis was not rendered by a psychologist, 
psychologist, or physician since the October 2001 
examination, some six years ago.  

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV) (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, the evidence does not show, nor does the 
veteran contend, that he engaged in combat.  Therefore, the 
law requires that his claimed stressor be corroborated by 
evidence other than his lay testimony or the diagnosis of 
PTSD.

38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides, in part, that as to claims for service connection 
for PTSD based on a personal assault in service:

[E]vidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

Pursuant to the VCAA, the RO sent the veteran a letter that 
provided him notice of the evidence needed to substantiate 
his claim.  (The Board notes that the letter is undated, but 
appears to have been sent in 2003.)  But that letter did not 
provide him with a list of the alternative types of evidence 
that might corroborate his personal-assault stressor as 
outlined in 38 C.F.R. § 3.304(f)(3).  And this is especially 
important here since his service personnel/medical and other 
records do not mention this alleged assault.  So a remand is 
required to provide him this notice and to give him an 
opportunity to submit additional alternative-type evidence in 
response.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Send the veteran a VCAA letter 
concerning the issues on appeal.  The 
letter must: (i) advise him of the type 
of evidence needed to substantiate 
these claims; (ii) apprise him of the 
evidence he must submit; (iii) apprise 
him of the evidence VA will obtain; and 
(iv) request that he submit any 
relevant evidence in his possession.  
The letter also must include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for these claims, as outlined by the 
Court in Dingess/Hartman.

In specific regard to the PTSD claim, 
the letter should notify the veteran of 
the type of alternative evidence from 
sources other than his service records 
that may corroborate his assertion that 
he was sexually assaulted in service.  
Ensure this section meets the 
notification requirements contained in 
38 C.F.R. § 3.304(f)(3).

2.  If an in-service stressor is 
verified, schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD as a result of his 
military service.  The claims folder 
and a separate copy of this remand 
should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should 
indicate whether the veteran fits the 
DSM-IV criteria for a diagnosis of PTSD 
and, if he does, render a medical 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the diagnosed 
PTSD is a result of the established 
stressor in service.

3.  Then readjudicate the claim on 
appeal in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, send him a supplemental 
statement of the case and give him an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


